Citation Nr: 0917753	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
secondary to residuals of a nasal fracture.

2.  Entitlement to service connection for hypertension as 
secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1944 to July 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio.  The Pittsburgh, Pennsylvania RO certified the case to 
the Board.

The Veteran appeared at a Travel Board hearing in March 2009 
before the undersigned Veterans Law Judge.  He also appeared 
at a local hearing before an RO Decision Review Officer in 
April 2007.  Transcripts of the testimony at both hearings 
are associated with the claims file.  The Veteran submitted 
additional evidence at the Board hearing, for which he waived 
initial RO review and consideration.  In light of the waiver, 
the Board may properly consider the evidence in this decision 
without the necessity for a remand.  See 38 C.F.R. § 20.1304 
(2008).

As discussed below, at least one of the Veteran's written 
submissions references an unadjudicated claim of entitlement 
to an increased rating his nasal fracture residuals.  A 
September 2008 rating decision denied the claim and continued 
the current noncompensable evaluation.  A September 2008 
letter informed him of the decision.  There is no evidence 
currently before the Board of a Notice of Disagreement with 
that decision.  Thus, this issue is not before the Board and 
will not be addressed in the decision below, except to the 
extent it may be germane to the Veteran's asserted bases for 
the benefits sought on appeal.  See 38 C.F.R. § 20.200 
(2008).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that sleep apnea is not related to an in-service disease or 
injury, or a service-connected disability.

2.  The preponderance of the probative evidence indicates 
that hypertension is not related to an in-service disease or 
injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's sleep apnea is not proximately due to, the 
result of, or aggravated by, his residuals of a nasal 
fracture.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 (2008).

2.  The Veteran's hypertension is not proximately due to, the 
result of, or aggravated by residuals of a nasal fracture.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The initial notice did not include advice on how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  This was addressed in a March 2006 RO 
letter.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While he may not have received full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and he did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  The claims 
were readjudicated in a February 2008 supplemental statement 
of the case.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The evidence of record shows Wallin elements 1 and 2 are 
present: the Veteran is currently diagnosed with sleep apnea 
and hypertension, and a January 2003 rating decision granted 
service connection for residuals of a nasal fracture with an 
initial noncompensable evaluation, effective November 2002.  
The seminal issue of this appeal is Wallin element 3: whether 
there is a medical linkage between the two disorders and the 
service-connected residuals of the in-service nasal fracture.

VA outpatient records of July 2001 note the Veteran's 
referral for evaluation for a possible septoplasty, 
turbinoplasty, and possible palatoplasty for symptoms of 
snoring and nasal obstruction.  The Veteran reported that, on 
a regular basis, he breathed slightly better through the left 
nostril than the right, and his symptoms had existed for some 
55 years since he broke his nose in service.  He denied any 
symptoms of allergic rhinitis or nasal allergy.  Examination 
revealed the nose as clear on anterior exam with no evidence 
of purulent drainage or rhinorrhea.  The oral cavity and 
oropharynx were clear with a moderately redundant soft palate 
and oropharynx.  Rigid nasal endoscopy showed a nasal septum 
deviation more posteriorly to the right.  Osteomeatal 
complexes were clear bilaterally, and there was no evidence 
of nasal polyposis or mass. It was noted that the Veteran's 
wife advised he did not pause for air during his sleep.  The 
assessment was nasal airway obstruction secondary to nasal 
septal deviation.  While surgical options were discussed, the 
Veteran--to date, has not opted to pursue that option.

In July 2005, VA received a copy of a letter, with an 
attached log of blood pressure readings which the Veteran 
sent to his private physician.  Outpatient records note his 
diagnosis with hypertension, and that it is controlled with 
daily medication.

The Veteran has meticulously articulated his claims in 
several written submissions and his testimony at the RO and 
Board hearings.  The first matter the Board addresses is the 
Veteran's misperception that the RO's adjudication of his 
claims for service connection for sleep apnea and 
hypertension was somehow designed to decouple his service-
connected nasal fracture from consideration as the possible 
etiology for the disorders and prejudiced his current appeal.  
"My comment: brilliant move by the gatekeeper."  Transcript 
(T), p. 5.  The claims, as styled on the cover sheet of this 
decision, statement of the case, and supplemental statements 
of the case, clearly denote that the asserted basis for the 
sleep apnea and hypertension claims is that they are 
residuals of the service-connected nasal fracture.  In other 
words, this is a claim for service connection on a secondary 
basis, as set forth in the discussion of the governing law 
and regulations above.  See 38 C.F.R. § 3.310.  As discussed 
below, the objective symptomatology of the nasal fracture 
residuals has been fully considered.  Thus, the Veteran has 
not been prejudiced in anyway in the pursuit of his claims.

At the Board hearing the Veteran argued that a March 14, 
2007, letter to the RO in support of his Notice of 
Disagreement was of great importance, as it essentially 
outlined his several-years quest for the benefits sought on 
appeal and challenges every point raised by the adjudicator.  
He urged the undersigned to really review it.  He also noted 
that a good portion of his rebuttal came from writings of 
prestigious clinics and universities.  T., p. 5.

As noted by the Veteran, the claims file contains book and 
internet literature that discusses sleep apnea and its 
possible causes, to include studies conducted at the 
Cleveland Clinic and Johns Hopkins University.  Prior to 
addressing the other salient details set forth in his March 
2007 letter-and others subsequent to it, the Board considers 
the Veteran's observation that a good portion of his rebuttal 
is grounded on the extensive medical literature he has read 
on sleep apnea.  

The law requires that treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin, 11 
Vet. App. at 514.  In other words, there must be competent 
medical evidence that links treatise evidence, such as the 
Internet literature, with the Veteran's individual case.

It is patently clear the Veteran is personally convinced the 
conclusions expressed in some of the studies apply to him and 
supports his claim, but: 1) he has never been evaluated by 
trained medical personnel at either of the medical facilities 
where the studies were conducted, T., p. 19; and, 2) there is 
no evidence of record that he has medical training.  Although 
the Veteran has gleaned substantial knowledge of his 
disabilities from his personal research, in the absence of 
evidence of medical training, he is competent to describe 
symptoms of his sleep apnea and hypertension he has observed 
or experienced over the years, but he is not competent to 
opine on the possible medical nexus or underlying cause of 
his symptoms.  See 38 C.F.R. § 3.159(a).  In light of this 
critical factor, while the Board acknowledges the literature 
and has considered the Veteran's various assertions, it is 
the state of the competent and probative evidence of record 
that will determine the Board's decision.

The other factor is the hypertension claim.  It stands or 
falls on the disposition of the sleep apnea claim, regardless 
of one's opinion as to whether sleep apnea causes it.  The 
Veteran concedes his hypertension is not otherwise linked to 
his active service.  Thus, if the evidence of record does not 
show the Veteran's sleep apnea is caused by his service-
connected nasal fracture residuals, the hypertension claim 
fails also.

While the Veteran notes his letter of March 14, 2007, is the 
seminal document, the foundation for this claim was actually 
laid in his letter of January 2004.  Although it was 
connected to his claim for an initial compensable evaluation 
for his nasal fracture residuals, the core essence of his 
long-standing position has not changed since the 2004 
letter-only additional details and arguments have been 
added.  Essentially, he asserted that his nasal passage met 
or exceeded 50 percent blockage.  Then he noted that his 
breathing had increased in difficulty over the prior 10 
years, but much more so when lying supine.  The Veteran 
actually asserted over the years he slept in the prone 
position, but shared with the undersigned at the hearing that 
a check of the definition revealed to him he really meant in 
the supine position, as he did not, and does not, sleep on 
his stomach.  T., p. 23.  He described self-conducted 
experiments during the night where he would awake and close 
each nostril with his thumb.  After sleeping on his right 
side, his left nostril was plugged.  After sleeping on his 
back for 30 minutes, the left nostril started opening but the 
right was partially restricted.  He slept on his left side 
for about the same period, and the right nostril became 
plugged.  When he awoke at 8:30 a.m., the right nostril was 
plugged.  Both nostrils eventually were fairly open, but the 
right was more restricted than the left.

A January 2005 sleep study report noted the Veteran had poor 
sleep efficiency, and the diagnostic impression was sleep 
apnea syndrome.  Constant positive airway pressure titration 
was recommended.  The May 2005 VA examination report notes 
the claims file was not available to the examiner.  It 
further notes the Veteran had reported increased breathing 
problems during sleep since 2003.  He reported excessive 
snoring.  At the time of the examination he was awaiting a 
constant positive airway pressure machine.  He described 
restrictions in his nose during the night, depending on his 
position.  Examination revealed no nasal obstruction on the 
left but 70 percent on the right, as well as septal 
deviation.  The examiner diagnosed septal deviation to the 
right due to nasal fracture.  Also diagnosed was sleep apnea 
due to an upper airway restriction.

VA received a July 2005 letter from the Veteran that noted he 
had no substantive disagreement with the findings at the May 
2005 examination, and continued to assert the evidence showed 
an upper airway restriction was the cause of his sleep 
difficulty.  A September 2005 letter from his VA primary care 
physician notes a diagnosis of obstructive sleep apnea and 
the Veteran's use of a constant positive airway pressure 
machine.  He noted further the Veteran's deviated septum, due 
to his in-service nasal fracture, definitely contributed to a 
nasal obstruction etiology of his sleep apnea.  The physician 
also noted the sleep apnea contributed to the Veteran's 
hypertension.

The RO arranged another examination specifically to address 
whether there was a link between the Veteran's nasal fracture 
residuals and his sleep apnea.  The January 2006 examination 
report notes the claims file was reviewed as part of the 
examination.  The Veteran noted he used some nasal strips for 
a while, but he did not do very well with them.  He denied 
any history of speech impairment, chronic sinusitis, or 
allergic attacks.  The examiner noted recent sleep studies 
had noted sleep apnea and he was placed on a constant 
positive airway pressure machine.  The Veteran noted he did 
not sleep more than four hours a night, and that his 
breathing was worse on position, especially when lying flat.  
The examiner noted the absence of cor pulmonale or pulmonary 
hypertension.  Prior pulmonary function tests noted the 
absence of any obstructive lung disease.  The examiner noted 
the history of a nasal fracture during World War II due to 
trauma.  Examination revealed a septum slightly deviated to 
the right, and the airway on the right was less than 50 
percent blocked.  Mucosa was pink, no exudates were noted, 
and the uvula is in midline.

The examiner noted the Veteran's other medical problems that 
had required treatment over the years, such as kidney stones, 
colon cancer, dyslipidemia, sleep apnea, and hypertension.  
The examiner's diagnoses included nasal fracture with partial 
nasal obstruction on the right dating back to 1946, and sleep 
apnea (positional).  The examiner noted the consults by ear, 
nose and throat providers at the VA facilities in Erie and 
Pittsburgh, Pennsylvania, which observed the Veteran should 
consider a septoplasty if he deemed the nasal blockage to be 
increasingly worse, though results could not be guaranteed.  
The examiner specifically noted the Veteran's complaint 
seemed to be worse in a positional sense-when lying flat, 
and that he did better in an upright sitting position.  As a 
result, the examiner ordered repeat pulmonary function tests 
and additional sinus studies to look for a nasal obstruction.

The examiner then noted the comprehensive review of the 
Veteran's records, including the ear, nose and throat 
consults, pulmonary function tests, and constant positive 
airway pressure results.  Risk factors commonly associated 
with obstructive sleep apnea were noted as including obesity, 
significant nasal obstruction, adenoidal or tonsillar 
hypertrophy, micrognathia, macroglossia, acromegaly, 
hypothyroidism, vocal chord paralysis, and neuromuscular 
disease.  The examiner then noted the Veteran's complaints of 
right side nasal obstruction-aggravated lying flat, and 
observed that the January 2006 x-rays showed no evidence of 
significant mucosal thickening involving the paranasal 
sinuses, and there were no air fluid levels.  Nasal septum 
was in the midline, and the orbital rims and floors appeared 
intact.  There was nothing to indicate inflammatory 
sinusitis.  Pursuant to a recommendation of the radiology 
department, the examiner ordered a computed tomography scan 
of the paranasal sinuses.  It showed normally aerated and 
pneumatized frontal sinuses.  There was no mucosal thickening 
in the ethmoids, but there was nasal septal deviation to the 
right.  There was mild mucosal thickening at the base of the 
left maxillary sinus, but no fluid or thickening in the right 
maxillary sinus.  Spheroid sinuses were unremarkable, and 
osteomeatal complexes were present.  There was no concha 
bullosa.

The final diagnosis was positional sleep apnea.  The examiner 
opined that sleep apnea was not due to any nasal obstruction, 
as the sinus x-rays indicated the septum was in the midline, 
and there was no evidence of any significant mucosal 
thickening involving the paranasal sinuses.

The Veteran's February 2006 letter to the RO took issue with 
the conclusions of the examination.  He noted his breathing 
was not necessarily worse when lying flat, and that the 
constant positive airway pressure machine was helpful only at 
night.  He then noted he had no real disagreement with the 
physical examination or results of the diagnostic tests.  The 
Veteran then asked: "Why then in the middle of the night do 
I find by plugging my left nostril with my thumb I find my 
right nostril completely closed to air intake???"  He then 
repeated his symptoms of tossing and turning, and invariably 
he finds his right nostril completely closed to air intake 
and sometimes his left partially restricted.  The Veteran 
conceded he could not ignore the findings of the x-ray and 
computed tomography scan results, but he asserted they were 
based on short time frames with full breathing available.  He 
also offered his personal theory that movement might have 
been occurring in his nose, such as a shift of cartilage, 
soft tissue, or swelling that is affected by sleep position.  
He then invited attention to the clinical studies he had 
read.

In the March 14, 2007, letter, the Veteran noted the prior 
findings or diagnoses of a nasal obstruction, deviated 
septum, and the prior recommendations for a sleep study.  He 
also referenced a December 2004 report of one of his private 
physicians, Dr. F, who apparently examined the Veteran at, or 
for, VA.  The Veteran reported his history of an in-service 
nasal fracture, and Dr. F cautioned he did not have the 
records related to that event before him.  Dr. F further 
noted the Veteran asked how he could associate his nasal 
obstruction with his in-service fracture.  Dr. F's 
examination of the nasal cavity revealed some congestion and 
bogginess of the inferior turbinates.  The inferior 
turbinates were hypertrophied bilaterally.  There was no pus 
or purulence in the nose, and he did not see any polyps.  He 
noted an S-shaped nasal septal deflection.  Dr. F noted his 
long-standing opinion had not changed: if the nasal 
obstruction was very bothersome and detrimental to the 
Veteran's lifestyle, he should consider nasal surgery.  He 
also suggested a sleep study be conducted.

As is readily apparent, Dr. F rendered no opinion on the 
etiology of the Veteran's sleep difficulty or even the 
question the Veteran asked of him, which was how to show a 
linkage between his in-service nasal fracture and his nasal 
obstruction.  Although Dr. F rendered no opinion on the 
etiology of the Appellant's sleep apnea, one facet of his 
assessment is apparent: he did not assess the degree or 
severity of the S-shaped deflection from an objective medical 
perspective, but left it solely to the Veteran's subjective 
determination of whether he desired surgery.  This factor 
suggests to the Board that Dr. F did not in fact deem the 
deflected septum or obstruction medically significant from an 
objective clinical perspective.  The evidence shows he is not 
alone in that assessment.

Dr. C, of ENT Specialists of Northwestern Pennsylvania, 
submitted reports of August and September 2007.  His August 
2007 report noted the Veteran's complaints of breathing 
problems had increased in recent years, and he noted the 2005 
sleep study showed an apnea-hypopnea index of 14.4, which the 
continuous positive airway pressure had eliminated.  Dr. C 
noted the Veteran's biggest problem was nasal congestion at 
nighttime.  Neither nasal sprays nor breather strips had 
benefitted him, and the continuous positive airway pressure 
was still at a setting of 9 centimeters of water.

Dr. C's examination revealed somewhat narrow nasal valve 
areas, for which his performing a caudal maneuver did not 
significantly improve the Veteran's breathing.  He noted a 
slightly deviated septum which he did not deem significantly 
deviated, or for which surgical correction would make a 
significant change.  Turbinates were mildly hypertrophied, 
"again not terribly obstructing."  Nasal passages in 
general were somewhat dry.  The oral cavity, oropharynx and 
the rest of the ear, nose and throat examination was 
unremarkable.  Dr. C assessed rhinitis, mild turbinate 
hypertrophy, nasal/septal deviation, and congestion.  He 
noted his many assessments and consults with the Veteran, and 
that perhaps the Veteran should seek a surgical consult at 
the Pittsburgh VA facility.  Dr. C further noted, however, 
that any surgery the Veteran might undergo would be for 
possible subjective benefit, as any objective benefits would 
not be significant.  (Emphasis added)  He recommended the 
Veteran ensure the continuous positive airway pressure 
machine was humidified, and that he could try triple 
antibiotic ointment at nighttime to see if that helped his 
congestion.

In the September 2007 report, Dr. C noted the August 2007 
visit and report, and the fact the Veteran kept meticulous 
records of dates, etc., related to his nasal obstruction 
complaints.  Dr. C again noted the Veteran's main complaint 
was nasal congestion when he lay down, and that he counseled 
him in August 2007 as to factors which might be contributing 
to his symptoms.  Dr. C noted the Veteran's subjective 
complaints and that he was bothered by them, but 
objectively-Dr. C noted, the Veteran did not have any 
significant septal deviation that would benefit from surgical 
correction.  He assessed the hypertrophied turbinates as not 
terribly obstructing, and the narrowed nasal valves as not 
obstructing.

Then Dr. C addressed the absolute crux of the issue:  He 
noted that, because he had not seen the Veteran in earlier 
years, it was hard to say how significant the septal 
deviation from the nasal fracture was at the initial time of 
the trauma.  As concerned the Veteran's assertion that his 
deviated septum contributed to his sleep apnea and 
hypertension, Dr. C opined he was not sure it was a 
significant enough of an obstruction that contributed that 
much to the Veteran's problems.  He noted the Veteran's sleep 
study did not demonstrate severe obstructive sleep apnea 
which-if present, would be more of an indication that the 
nasal fracture may have contributed to the sleep apnea over a 
long period of time.  He further noted the continuous 
positive airway pressure machine was the gold standard for 
sleep apnea, and that it had eliminated any residual 
apneic/hyponeic episodes.  Dr. C concluded by noting that, 
while the Veteran had some mild nasal congestion and septal 
deviation, he did not deem it to significantly contribute to 
any of he Veteran's nasal obstruction, and it just might be a 
dependent problem.  Keeping the nose moist, the ointment, and 
humidification with the continuous positive airway pressure 
machine, might all alleviate his symptoms.

A September 2007 VA ear, nose and throat consult noted the 
Veteran's long-standing complaints, and that sleep apnea had 
manifested relatively recently.  The examiner noted the 
Veteran's reports that he awoke after two to three hours to 
go to the bathroom, so he never got a full, extended six to 
seven hours of sleep; thus, his sleep efficiency could never 
be good because he was never really into a deep-stage sleep 
for a prolonged period of time.  He also noted the Veteran's 
concerns with nasal obstruction at night, and that the 
appellant was convinced he could not breathe through his 
right nasal passageway, and that was the source of his sleep 
apnea.  The examiner acknowledged that sleep apnea did have 
comorbidities, but nasal obstruction, especially of just one 
nostril, was not an indication nor a causative proven source 
of sleep apnea.  The examiner further explained that while 
septoplasty and turbinate reduction was an option, there was 
no guarantee it would improve sleep efficiency, as the 
Veteran's sleep apnea was related to multiple factors, such 
as oropharyngeal, hypopharyngeal, base of tongue, and other 
anatomical problems, as well as a septal component.  The 
examiner also noted that the appellant's sleep efficiency was 
impacted by his getting up during the night to use the 
bathroom.  The examiner noted the Veteran had not had sleep 
apnea since he broke is nose in 1946 but only recently.  The 
examiner noted that fact suggested that the appellant's sleep 
apnea was due to modifiable parts of his nasal and oral 
passageway which would include mostly the oropharyngeal and 
hypopharyngeal passageways.  The examiner opined that the 
Veteran's nasal airway obstruction was not deemed to be a 
significant cause of sleep apnea.

VA received the Veteran's rebuttal in December 2007.  He 
noted his breathing problems started 15 years earlier; going 
to the bathroom at night was not unusual, and he did not 
think that occurred during the sleep study.  He repeated his 
long-standing assertions, to include his report that sleep 
problems existed more than 15 years earlier.

Another VA examination was conducted in March 2008.  At this 
juncture, detailed discussion would only be redundant.  
Suffice it to say, the examiner noted a September 2007 
computed tomography of the sinuses showed a mild septal 
deviation to the right.  The examiner reviewed the claims 
file, including the multiple ear, nose and throat consults, 
and opined the Veteran's nasal congestion on the right 
nasopharyngeal side and sleep difficulty were not causally 
related to the underlying septal deviation.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  Further, while the 
Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it substantial 
weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).

In this vein, the Veteran's VA primary care physician's 
September 2005 report is essentially the sole medical opinion 
that his nasal obstruction is the etiology for any airway 
restriction or obstruction and his sleep apnea.  While the 
2005 examination indicated an association between a nasal 
obstruction and the sleep apnea, the examination was 
conducted for the purpose of evaluating the Veteran's nasal 
fracture residuals.  Nonetheless, the Board finds these 
opinions much less persuasive than those of the several other 
specialists who examined the Veteran and the associated 
consult reports.  The primary care physician did not indicate 
a detailed analysis of the Veteran's history or the multitude 
of clinical tests, including the computed tomography scans 
that showed no blockage.

The Veteran is quite correct that he sustained a nose 
fracture in service, and his deviated septum is a residual of 
that trauma.  That is why he is service connected for it.  He 
is also correct that he apparently has a nasal obstruction or 
constant congestion that closes his nasal passages-partially 
or completely, in turn, during the night.  But that is where 
his accuracy ends.

The overall medical evidence of record compellingly shows his 
nasal fracture residual, including the deviated septum are 
not the underlying cause of his nighttime congestion or sleep 
apnea.  Even if the Veteran's lay theories, such as nighttime 
blood flow ebbing and flowing, etc., cause his congestion or 
obstruction, are correct, trained medical professionals have 
opined they are not causally connected to his in-service 
nasal fracture and deviated septum due to it.  And that is 
the only basis on which he can prevail on this appeal.  Even 
his personal physician, Dr. F, opined the degree of the 
severity of the Veteran's significant problems were 
subjective.  

As amply noted in his several written submissions and the 
hearing transcripts, the Veteran is not convinced, which is 
his prerogative.  Yet, facts are stubborn things; and 
whatever may be our wishes, our inclinations, or the dictates 
of our passion, they cannot alter the state of facts and 
evidence.

Therefore, after reviewing and considering all of the 
Veteran's assertions and rebuttals, and after reviewing all 
the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for sleep apnea as secondary to the 
service-connected nasal fracture residuals.  38 C.F.R. 
§ 3.310.  

Being as the hypertension claim explicitly hinges on the 
viability of the sleep apnea claim, it too is denied.  Id.  

The benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea secondary 
to service-connected residuals, status post-nasal fracture, 
is denied.

Entitlement to service connection for hypertension secondary 
to sleep apnea is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


